DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 03/01/2022, regarding the rejection of the claims under 35 U.S.C. 103, particularly in view of Franchitti (US 2016/0152250), modified by Stevens (US 2011/0133888), have been fully considered but are not persuasive.
Applicant argues that Stevens ([0074]) relates to a geofence, which is a virtual geographic boundary defined by GPS, and that this geofence is different from the claimed waypoint in a travel itinerary, which is a fixed GPS location. Applicant further argues that, although using preferred communication channels is disclosed, Stevens is clear that such preferred communication channels are based on the particular geographic region in which the asset is currently located, not a fixed GPS location or wake-up event as required by the claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed waypoint being a fixed GPS location) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Applicant’s argument that the claimed waypoints be interpreted as “a fixed GPS location” is not only missing from the claim limitations, but directly contradicts the specification and other limitations positively recited in the claims. The instant specification at ([0068]) reads “Each waypoint corresponds to a location  or geographical area along the intended route. The travel itinerary specifies a GNSS coordinate or range of GNSS coordinates (e.g., GPS coordinates) for each waypoint in the travel itinerary.” This range, a.k.a. region of GNSS coordinates corresponding to the waypoint, as opposed to the single fixed point as argued, is also positively recited in Claim 18, requiring “wherein the travel itinerary specifies a range of Global Navigation Satellite System (GNSS) coordinates for each waypoint in the travel itinerary.” Therefore, applicant’s argument directly contradicts the claimed invention.
Based on the disclosure above, the broadest reasonable interpretation of the claimed waypoints encompasses both singular/fixed GPS coordinates as well as a region/range of coordinates defining a geographic area. Since the geofence disclosed in Stevens ([0074]) also defines a range of coordinates, namely the geographic area encircled by the geofence, this disclosure of Stevens continues to read on the recited claim limitations. For these reasons, the rejection is maintained.
Applicant argues that a given wireless transceiver may use a variety of preferred communication channels, thus many preferred channels can be accessed via one wireless transceiver, therefore the claimed “predetermined wireless transceiver from a plurality of wireless transceivers” is not the same as the preferred communication channel recited in Stevens ([0077]). Applicant further argues that Stevens does not disclose, teach, or suggest that the tracking device has a plurality of wireless transceivers, nor any predetermined wireless transceivers in association with a wake-up event or current location, as required by the claims.
Examiner respectfully disagrees. The rejection provided under 35 U.S.C. 103 was not an anticipatory rejection, but rather the teachings of Stevens were brought in to demonstrate that the recited claim limitations are obvious. In the instant specification ([0060-0063], Fig. 7) as well as Claim 15, an embodiment is discussed in which a single cellular transceiver switches between different channels, particularly switching between different SIM cards in order to use preferred channels. Furthermore, there is no disclosure in Stevens that requires the preferred channels be accessed only via a single wireless transceiver, but rather the device disclosed in Stevens is merely required to be capable of switching between communication channels to select the preferred communication channel ([0077, 0095]). Furthermore, as discussed above, the geofence disclosed in Stevens ([0074]) is sufficient to disclose the current location associated with the claimed waypoint, and instant specification at ([0055]) also discloses location within or with respect to a specific geo-fence as an event triggering an alarm. Since applicant has provided no reasoning or explanation as to why the teachings of Stevens, in modifying Franchitti, are non-obvious to one having ordinary skill in the art, and since broadest reasonable interpretation based on the instant disclosure has demonstrated consideration of embodiments in which the channel changes but the transceiver does not, the rejection over Stevens ([0077]) is maintained.
Applicant argues that Stevens ([0074]) is concerned with cost-effective reporting, and that in Stevens a wireless service may always be available but it may not always be cost-effective to report. Applicant argues Stevens is directed to determining which communication channel should be used to report based on cost concerns, and teaches away from activating a wireless transceiver based on the waypoint corresponding to the current location or a wake-up event.
Examiner respectfully disagrees. There is no disclosure in Stevens requiring that the wireless service always be available. Whether or not Stevens ([0074]) is concerned with “cost-effective reporting” and determines which communication channel should be used “based on cost concerns”, as argued by Applicant, simply pertains to Stevens having different intended use or motivation for performing the embodiments disclosed, is not sufficient to indicate that Stevens “teaches away from activating a wireless transceiver based on the waypoint corresponding to the current location or a wake-up event.” Furthermore, as demonstrated above, Stevens discloses activation of a preferred communication channel triggered upon the entering of a geofence ([0074]), which qualifies as both the current location and a wake-up event. Since applicant has provided no reasoning or explanation as to why the teachings of Stevens, in modifying Franchitti, are non-obvious to one having ordinary skill in the art the rejection is maintained.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is currently dependent on Claim 16, although the claims are directed towards different subject matter. Based on the information provided Examiner feels Claim 19 is intended to depend from either Claim 1 or Claim 18.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,477,462 and U.S. Patent No. 10,764,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti et al (US 2016/0152250), in view of Stevens et al (US 2011/0133888).
Regarding Claim 1, Franchitti teaches a  method of operating a mobile transceiver ([0053], Fig. 1, control unit 18 equipped with antenna 17b for mobile communication interface), comprising:
determining whether a current location of the mobile transceiver corresponds to a waypoint in a pre-programmed travel itinerary ([0066], Fig. 1, the in-memory waypoint database 23 with the collection of waypoints in the memory 20 is updated using the data received from the waypoint setting unit 22, based on the position, the GPS system determines a waypoint arrival for each of the provided waypoints and notifies the clients when the waypoint is reached), the travel itinerary being stored in a memory of the mobile transceiver and defining a number of waypoints along a planned route (]0058-0059], Fig. 1, waypoint setting unit 22 is configured to set waypoints for activating the condition monitoring units 10 with the sensors 12 in suitable sections of the track, waypoint setting unit 22 can be part of the control unit 18 or of a remote server sending the waypoints to the control unit 18 using the mobile communication interface), 
the travel itinerary being stored 5in a memory of the mobile transceiver and defining a plurality of waypoints along a planned route, each of the waypoints defining a location, the waypoints including an origin endpoint, a destination endpoint and intermediate locations between the origin endpoint and destination endpoint ([0060], Fig. 1, each of the waypoints is a data structure comprising not only the GPS coordinates but a further optional field indicating the travelling direction of the train in which the monitoring shall be triggered, the data structure may comprise fields for upper and lower speed limits and, in one embodiment of the invention, for a radius, i.e. a minimum distance to the GPS coordinates required to trigger the waypoint alarm, [0062], waypoints are candidates for starting points and endpoints of route sections which are part of a set of predetermined route sections in which the data acquisition by the condition monitoring units 10 shall be activated); 
in response to a determination that the current location corresponds to a 10waypoint in the travel itinerary: activating a wireless transceiver from a low power mode in accordance with the waypoint corresponding to the current location or a wake-up event ([0063-0064], Fig. 1, control unit 18 is configured to activate the condition monitoring unit 10 by sending a wakeup signal when the train passes a waypoint, i.e. enters a new route section among the set of route sections extracted and selected for monitoring, after completion of the measurement, the measured data are stored in the memory 20 and sent to a remote condition monitoring server using the mobile communication interface of the control unit 18).  
While Franchitti teaches waking up a transceiver from a low power mode in accordance with a wake up event, where the location and condition of the asset may be monitored in response to waking up ([0063-0064]), Franchitti fails to teach in response to a determination that determined location corresponds to a waypoint in the travel itinerary, activating a predetermined wireless transceiver from a plurality of wireless transceivers.
In the same field of endeavor, Stevens teaches in response to a determination that determined location corresponds to a waypoint in the travel itinerary, activating a predetermined wireless transceiver from a plurality of wireless transceivers ([0074], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of entering a geofence (~location is waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels (~preferred channels indicate which transceiver to use, identification of a preferred channel required before activation may commence) or excluding communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual tracking of asset location including tracking location as compared to predetermined waypoints and implementing conditioned monitoring behaviors based on the determination of the location in relation to the predetermined route, as taught in Franchitti, to further include activation of preferred wireless transceivers based on the determined location along the route, as taught in Stevens, in order to allow for increased accuracy in reporting and improved performance by dynamically modifying the tracking device behavior, including dynamic adaptation of wireless communication performance and intelligent carrier connection performed based on the region or location of the tracking device, thereby saving power and lowering costs overall. (See Stevens [0004])
Regarding Claim 2, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Franchitti further teaches wherein determining whether the current location of 15the mobile transceiver corresponds to a waypoint in a pre-programmed travel itinerary is performed in response to a wake-up event ([0063], Fig. 1, the control unit 18 is configured to activate the condition monitoring unit by sending a wakeup signal when the train passes a waypoint, i.e. enters a new route section among the set of route sections extracted and selected for monitoring).  
Regarding Claim 3, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Stevens further teaches in response to the determination that the current location corresponds to a waypoint in the travel itinerary, searching for wireless service using the 20predetermined wireless transceiver ([0074], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of entering a geofence (~location is waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels (~preferred channels indicate which transceiver to use, identification of a preferred channel required before activation may commence) or excluding communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).  
Regarding Claim 4, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Franchitti further teaches determining the current location of the mobile transceiver via a satellite receiver ([0054], Fig. 1, control unit control unit 18 comprises a GPS receiver 19 receiving positioning signals from a system of satellites 30 as circuit for detecting a geographic position, system is configured such that the condition monitoring units 10 are activated and/or deactivated depending on the detected geographic position); and storing the determined location and a time associated with the determined 25location in an asset tracking log ([0063-0064], Fig. 1, control unit 18 is configured to activate the condition monitoring unit 10 by sending a wakeup signal when the train passes a waypoint, i.e. enters a new route section among the set of route sections extracted and selected for monitoring, after completion of the measurement, the measured data are stored in the memory 20 and sent to a remote condition monitoring server using the mobile communication interface of the control unit 18).
Regarding Claim 5, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Franchitti further teaches wherein determining the current location of the mobile transceiver is performed in response to a wake-up event ([0063], Fig. 1, the control unit 18 is configured to activate the condition monitoring unit by sending a wakeup signal when the train passes a waypoint, i.e. enters a new route section among the set of route sections extracted and selected for monitoring).  
Regarding Claim 6, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Stevens further teaches identifying the predetermined wireless transceiver from the plurality of 5wireless transceivers in response to the determination that the current location corresponds to a waypoint in the travel itinerary ([0074], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of entering a geofence (~location is waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels (~preferred channels indicate which transceiver to use, identification of a preferred channel required before activation may commence) or excluding communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).  
Regarding Claim 7, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Franchitti further teaches acquiring sensor data using one or more sensors and storing the acquired sensor data in an asset tracking log ([0063-0064], Fig. 1, control unit 18 is configured to activate the condition monitoring unit 10 by sending a wakeup signal when the train passes a waypoint, i.e. enters a new route section among the set of route sections extracted and selected for monitoring, after completion of the measurement, the measured data are stored in the memory 20 and sent to a remote condition monitoring server using the mobile communication interface of the control unit 18, [0057], control unit is equipped with memory for storing route data of the vehicle as well as other data including sensor data captured by the sensors, [0072], each node performs a measurement and the data is stored internally along with the time at which it was instructed to store the dataset).  
10Regarding Claim 8, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Franchitti further teaches initiating a low power mode for the mobile transceiver in response to a determination that the determined location does not correspond to a waypoint in the travel itinerary ([0063], control unit is configured to activate condition monitoring unit 10 by sending a wakeup signal when the train passes a waypoint, and when the train passes a deactivating waypoint the control unit deactivates control monitoring units by sending a sleep signal, [0056], condition monitoring units provided with transmitter for wireless communication).  
Regarding Claim 9, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Stevens further teaches  15selecting a wireless transceiver in response to a determination that the determined location does not correspond to a waypoint in the travel itinerary; activating the selected wireless transceiver; and sending an asset tracking log to an asset tracking service ([0075], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of exiting a geofence (~location not waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels or excluded communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).  Stevens (US 2011/0133888)
Regarding Claim 10, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Stevens further teaches 20in response to the determination that the determined location corresponds to the waypoint in the travel itinerary, determining whether a wireless transceiver in the plurality of wireless transceivers has been predetermined for the waypoint ([0074], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of entering a geofence (~location is waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels (~preferred channels indicate which transceiver to use) or excluding communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).  
Regarding Claim 11, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Stevens further teaches initiating a low power mode for the mobile transceiver in response to a 30determination that a wireless transceiver has not been predetermined for the waypoint ([0036], tracking device wakes up periodically to initiate communication with the event server and send event notifications to the server (~periodic waking discloses returning to low power mode once the task is complete)).  
Regarding Claim 12, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Stevens further teaches selecting a wireless transceiver in the plurality of wireless transceivers in 5response to a determination that a wireless transceiver has not been predetermined for the waypoint; activating the selected wireless transceiver; and sending an asset tracking log to an asset tracking service ([0075], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of exiting a geofence (~location not waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels or excluded communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).  
Regarding Claim 18, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Franchitti further teaches wherein the travel itinerary specifies a range of Global Navigation Satellite System (GNSS) coordinates for each waypoint in the travel itinerary, wherein determining whether the determined location corresponds to a waypoint in a travel itinerary comprises determining whether the determined 5location matches one of the ranges of GNSS coordinates specified in the travel itinerary ([0023], control unit is equipped with a memory for storing at least one radius and coordinates of a plurality of waypoints, wherein the control unit is configured to activate and/or deactivate the condition monitoring unit when the distance between at least one of the waypoints and the detected geographic position is smaller than the radius (~radius indicates range of coordinates), See also [0060], [0065]).  
Regarding Claim 20, Franchitti teaches a mobile transceiver, comprising: a processor; a memory coupled to the processor; 15a plurality of wireless transceivers coupled to the processor ([0051-0053], Fig. 1, system concentrator serving as a control unit 18 for receiving and processing signals obtained from the condition monitoring unit 10 is provided in a locomotive of the train, control unit 18 is essentially a personal computer equipped with software for controlling and monitoring various mechanical devices of the train and for issuing warning signals in cases where damages are detected or likely to occur based on the signals received from the condition monitoring units 10, control unit 18 is further equipped with a GPS antenna 15c and with an antenna 17b for a mobile communication interface); wherein the processor is configured to cause the mobile transceiver to: 
determine whether a current location of the mobile transceiver corresponds to a waypoint in a pre-programmed travel itinerary ([0066], Fig. 1, the in-memory waypoint database 23 with the collection of waypoints in the memory 20 is updated using the data received from the waypoint setting unit 22, based on the position, the GPS system determines a waypoint arrival for each of the provided waypoints and notifies the clients when the waypoint is reached), the travel itinerary being stored in a memory of the mobile transceiver and defining a number of waypoints along a planned route (]0058-0059], Fig. 1, waypoint setting unit 22 is configured to set waypoints for activating the condition monitoring units 10 with the sensors 12 in suitable sections of the track, waypoint setting unit 22 can be part of the control unit 18 or of a remote server sending the waypoints to the control unit 18 using the mobile communication interface), 
the travel itinerary being stored in a memory of the mobile transceiver and defining a 20plurality of waypoints along a planned route, each of the waypoints defining a location, the waypoints including an origin endpoint, a destination endpoint and intermediate locations between the origin endpoint and destination endpoint ([0060], Fig. 1, each of the waypoints is a data structure comprising not only the GPS coordinates but a further optional field indicating the travelling direction of the train in which the monitoring shall be triggered, the data structure may comprise fields for upper and lower speed limits and, in one embodiment of the invention, for a radius, i.e. a minimum distance to the GPS coordinates required to trigger the waypoint alarm, [0062], waypoints are candidates for starting points and endpoints of route sections which are part of a set of predetermined route sections in which the data acquisition by the condition monitoring units 10 shall be activated); 
in response to a determination that the current location corresponds to 25a waypoint in the travel itinerary: 32activate a wireless transceiver from a low power mode in accordance with the waypoint corresponding to the current location or a wake-up event ([0063-0064], Fig. 1, control unit 18 is configured to activate the condition monitoring unit 10 by sending a wakeup signal when the train passes a waypoint, i.e. enters a new route section among the set of route sections extracted and selected for monitoring, after completion of the measurement, the measured data are stored in the memory 20 and sent to a remote condition monitoring server using the mobile communication interface of the control unit 18).  
While Franchitti teaches waking up a transceiver from a low power mode in accordance with a wake up event, where the location and condition of the asset may be monitored in response to waking up ([0063-0064]), Franchitti fails to teach in response to a determination that determined location corresponds to a waypoint in the travel itinerary, activating a predetermined wireless transceiver from a plurality of wireless transceivers.
In the same field of endeavor, Stevens teaches in response to a determination that determined location corresponds to a waypoint in the travel itinerary, activating a predetermined wireless transceiver from a plurality of wireless transceivers ([0074], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of entering a geofence (~location is waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels (~preferred channels indicate which transceiver to use, identification of a preferred channel required before activation may commence) or excluding communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual tracking of asset location including tracking location as compared to predetermined waypoints and implementing conditioned monitoring behaviors based on the determination of the location in relation to the predetermined route, as taught in Franchitti, to further include activation of preferred wireless transceivers based on the determined location along the route, as taught in Stevens, in order to allow for increased accuracy in reporting and improved performance by dynamically modifying the tracking device behavior, including dynamic adaptation of wireless communication performance and intelligent carrier connection performed based on the region or location of the tracking device, thereby saving power and lowering costs overall. (See Stevens [0004])
Regarding Claim 21, Franchitti teaches a non-transitory machine readable medium having tangibly stored thereon 5executable instructions that, in response to execution by a processor of a mobile transceiver ([0051-0053], Fig. 1, system concentrator serving as a control unit 18 for receiving and processing signals obtained from the condition monitoring unit 10 is provided in a locomotive of the train, control unit 18 is essentially a personal computer equipped with software for controlling and monitoring various mechanical devices of the train and for issuing warning signals in cases where damages are detected or likely to occur based on the signals received from the condition monitoring units 10, control unit 18 is further equipped with a GPS antenna 15c and with an antenna 17b for a mobile communication interface), cause the mobile transceiver to: 
determine whether a current location of the mobile transceiver corresponds to a waypoint in a pre-programmed travel itinerary ([0066], Fig. 1, the in-memory waypoint database 23 with the collection of waypoints in the memory 20 is updated using the data received from the waypoint setting unit 22, based on the position, the GPS system determines a waypoint arrival for each of the provided waypoints and notifies the clients when the waypoint is reached), the travel itinerary being stored in a memory of the mobile transceiver and defining a number of waypoints along a planned route (]0058-0059], Fig. 1, waypoint setting unit 22 is configured to set waypoints for activating the condition monitoring units 10 with the sensors 12 in suitable sections of the track, waypoint setting unit 22 can be part of the control unit 18 or of a remote server sending the waypoints to the control unit 18 using the mobile communication interface), 
the travel itinerary being stored in a memory of the mobile transceiver and defining a plurality of waypoints along a 10planned route, each of the waypoints defining a location, the waypoints including an origin endpoint, a destination endpoint and intermediate locations between the origin endpoint and destination endpoint ([0060], Fig. 1, each of the waypoints is a data structure comprising not only the GPS coordinates but a further optional field indicating the travelling direction of the train in which the monitoring shall be triggered, the data structure may comprise fields for upper and lower speed limits and, in one embodiment of the invention, for a radius, i.e. a minimum distance to the GPS coordinates required to trigger the waypoint alarm, [0062], waypoints are candidates for starting points and endpoints of route sections which are part of a set of predetermined route sections in which the data acquisition by the condition monitoring units 10 shall be activated); 
in response to a determination that the current location corresponds to a waypoint in the travel itinerary: 15activate a wireless transceiver from a low power mode in accordance with the waypoint corresponding to the current location or a wake-up event ([0063-0064], Fig. 1, control unit 18 is configured to activate the condition monitoring unit 10 by sending a wakeup signal when the train passes a waypoint, i.e. enters a new route section among the set of route sections extracted and selected for monitoring, after completion of the measurement, the measured data are stored in the memory 20 and sent to a remote condition monitoring server using the mobile communication interface of the control unit 18).
While Franchitti teaches waking up a transceiver from a low power mode in accordance with a wake up event, where the location and condition of the asset may be monitored in response to waking up ([0063-0064]), Franchitti fails to teach in response to a determination that determined location corresponds to a waypoint in the travel itinerary, activating a predetermined wireless transceiver from a plurality of wireless transceivers.
In the same field of endeavor, Stevens teaches in response to a determination that determined location corresponds to a waypoint in the travel itinerary, activating a predetermined wireless transceiver from a plurality of wireless transceivers ([0074], various actions can be defined to be taken to update the behavior of a tracking device based upon the trigger of entering a geofence (~location is waypoint) including selecting a communication channel from a plurality of available communication channels based upon the region or location of the device, determining whether it is cost-effective to report an event at the particular time based on the type of event, and utilizing preferred communication channels (~preferred channels indicate which transceiver to use, identification of a preferred channel required before activation may commence) or excluding communication channels corresponding to a particular geographic region in which the asset is currently located, [0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers that can be activated over different wireless technologies)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual tracking of asset location including tracking location as compared to predetermined waypoints and implementing conditioned monitoring behaviors based on the determination of the location in relation to the predetermined route, as taught in Franchitti, to further include activation of preferred wireless transceivers based on the determined location along the route, as taught in Stevens, in order to allow for increased accuracy in reporting and improved performance by dynamically modifying the tracking device behavior, including dynamic adaptation of wireless communication performance and intelligent carrier connection performed based on the region or location of the tracking device, thereby saving power and lowering costs overall. (See Stevens [0004])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Franchitti et al (US 2016/0152250), in view of Stevens et al (US 2011/0133888), and further in view of Do et al (US 2014/0274009).
Regarding Claim 13, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach initiating a low power mode for the mobile transceiver subsequent to sending the asset tracking log to the asset tracking service.
In the same field of endeavor, Do teaches initiating a low power mode for the mobile transceiver subsequent to sending the asset tracking log to the asset tracking service ([0035], mobile device saves power by powering down one or more transceivers not carrying traffic, positioning engine provides a position estimate and mobile device also includes a radio resource map coupled to positioning engine comprising cost, data rate, and power consumption rate over the plurality of networks at the position estimate, [0036], even though radios show coverage in the radio resource map one or more or all of these radios may be disabled based on user rules, [0032], various networks are available to the mobile device as it travels along a path depending on rules and criteria, such as coverage, available data rate, costs and/or power consumption, a particular transceiver is used to transfer user traffic across a selected network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual tracking of asset location including tracking location as compared to predetermined waypoints and implementing conditioned monitoring behaviors based on the determination of the location in relation to the predetermined route, as taught in Franchitti, including activation of preferred wireless transceivers based on the determined location along the route, as taught in Stevens, to further include disabling of transceiver functions to enter a low power mode based on user preferences as to whether particular transceivers are to be utilized at different location, as taught in Do, in order to avoid unnecessary costs of using a sub-optimal data rate, as well as reduce battery consumption and radio bandwidth expended on fruitless search efforts by selecting only preferred networks without performing an exhaustive search. (See Do [0005])

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Franchitti et al (US 2016/0152250), in view of Stevens et al (US 2011/0133888), and further in view of Nagarajan (US 2009/0061932).
Regarding Claim 14, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Franchitti discloses reporting completed waypoint measurement data to a remote condition monitoring server using a remote interface in response to a wakeup signal ([0063-0065]), and Stevens teaches sending an asset tracking log to an asset tracking service when wireless service is available ([0036], tracking device wakes up periodically to initiate communication with the event server and send event notifications to the server), the combination fails to teach activating an alternate wireless transceiver when wireless service is not available; searching for wireless service using the alternate wireless transceiver.
In the same field of endeavor, Nagarajan teaches activating an alternate wireless transceiver when wireless service is not available; searching for wireless service using the alternate wireless transceiver ([0025], if the preferred network is not found, the mobile device searches for the non-preferred networks, and if the non-preferred network is found, the mobile device registers with the non-preferred network, after registration the mobile device is ready to communicate from the non-preferred network, [0024], user set preferences whereby one SIM card will be used as the preferred or default SIM (~registering non-preferred network indicates using alternate, non-preferred SIM)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual tracking of asset location including tracking location as compared to predetermined waypoints and implementing conditioned monitoring behaviors based on the determination of the location in relation to the predetermined route, as taught in Franchitti, including activation of preferred wireless transceivers based on the determined location along the route, as taught in Stevens, to further include the ability to switch between alternate transceivers communicating with different mobile networks by switching between preferred and non-preferred SIM cards, as taught in Nagarajan, in order to allow the device toggle between different communications networks based on user preferences and network availability, thereby enhancing overall connectivity as the device travels between networks. (See Nagarajan [0008-0009, 0025])
Regarding Claim 15, Franchitti, as modified by Stevens and Nagarajan, teaches all aspects of the claimed invention as disclosed in Claim 14 above. The combination, particularly Nagarajan further teaches wherein activating the alternate wireless transceiver in response to wireless service being unavailable comprises switching from a first 20SIM card in a plurality of SIM cards to a different SIM card in the plurality of SIM cards ([0020], mobile device includes a first subscriber identity module SIM slot and a second SIM slot, each coupled to the controller, [0024], user set preferences whereby one SIM card will be used as the preferred or default SIM, [0025], if the preferred network is not found, the mobile device searches for the non-preferred networks, and if the non-preferred network is found, the mobile device registers with the non-preferred network, after registration the mobile device is ready to communicate from the non-preferred network (~switches to alternate SIM)).
Regarding Claim 16, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein the plurality of wireless transceivers comprise a plurality of cellular transceivers.
In the same field of endeavor, Nagarajan teaches wherein the plurality of wireless transceivers comprise a plurality of cellular transceivers ([0007], first identification circuitry is associated with a first network and second identification circuitry is associated with a second network, [0021], communication system includes a first and second mobile network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual tracking of asset location including tracking location as compared to predetermined waypoints and implementing conditioned monitoring behaviors based on the determination of the location in relation to the predetermined route, as taught in Franchitti, including activation of preferred wireless transceivers based on the determined location along the route, as taught in Stevens, to further include the ability to switch between alternate transceivers communicating with different mobile networks by switching between preferred and non-preferred SIM cards, as taught in Nagarajan, in order to allow the device toggle between different communications networks based on user preferences and network availability, thereby enhancing overall connectivity as the device travels between networks. (See Nagarajan [0008-0009, 0025])
Regarding Claim 17, Franchitti, as modified by Stevens and Nagarajan, teaches all aspects of the claimed invention as disclosed in Claim 16 above. The combination, particularly Nagarajan further teaches wherein the plurality of wireless transceivers further 25comprise one or more of a Wi-Fi transceiver or Bluetooth transceiver ([0028], tracking devices do not have to use GPS but can alternatively or additionally receive information using various technologies including cellular towers or Wi-Fi networks (~discloses multiple transceivers, at least one of which is Wi-Fi)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franchitti et al (US 2016/0152250), in view of Stevens et al (US 2011/0133888), and further in view of Lau et al (US 7,212,829).
Regarding Claim 19, Franchitti, as modified by Stevens, teaches all aspects of the claimed invention as disclosed in Claim 18 above. While Franchitti teaches wherein the travel itinerary specifies an expected time of arrival for each waypoint in the travel itinerary ([0072]), the combination fails to teach wherein determining whether a current time and a time zone for the determined location matches one of the ETAs specified in the travel itinerary.
In the same field of endeavor, Lau teaches wherein determining whether a current time and a time zone for the determined location matches one of the ETAs specified in the travel itinerary (col. 6, lines 41-65, Fig. 2 receive status information and store in a tracking database which allows the status information to be organized for subsequent evaluation, where status information and notification criterion used to determine whether notification condition exists (~any change in status that warrants notification first determined in server memory), col. 5, line 63 - col. 6, line 11, article shipment notification system can provide various different notifications to interested users such as a notification that the article shipment has been delayed, a notification that an article being shipped to the recipient is nearby, a notification that an article will be delivered to the recipient shortly, optionally including an estimated delivery time (~delays and arrivals determined comparing current time to expected times)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contextual tracking of asset location including tracking location as compared to predetermined waypoints and implementing conditioned monitoring behaviors based on the determination of the location in relation to the predetermined route, as taught in Franchitti, including activation of preferred wireless transceivers based on the determined location along the route, as taught in Stevens, to further include consideration of observed deviations between expected and observed arrival times at various location along the route as part of the contextual tracking, as taught in Lau, in order to provide a more precise and robust knowledge of the position, condition, and progress of the device during travel. (See Lau col. 2, lines 30-36)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641